Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/31/2022, with respect to the previous 112(a) rejections of claims 3-4 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(a) rejections of claims 3-4 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/31/2022, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/31/2022, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Gernhardt have been fully considered and are persuasive.  Applicant has amended claim 1 to require both the tool support member and the cleaning device to undergo linear translation, which does not appear to be taught by Sherer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited Gernhardt, Chapman, Dos Santos, and Moses.  Examiner notes that Chapman is effectively replacing Sherer.  Chapman teaches using a set screw type arrangement to adjust the position of water nozzle assemblies linearly and radially to accommodate different diameter pipelines (see Chapman’s Figures 1-3, 8-10, frame 14, ring construction 80, water nozzle assemblies 130, nozzle 132, spinning spray bar 134, telescoping member 136, set screw arrangement 138.  Column 6, lines 50-67  column 7, lines 1-33).  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "141" and "161" have both been used to designate the roller track 141 in Figures 8 & 10. Figure 8 should amend “161” to be “141”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in [0053], the two instances of “roller track 143” should be “roller track 141”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flex element” in claim 1, “remotely operated device” in claim 1, and “cleaning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner has applied 112(f) interpretation to “cleaning device” in claim 1 to correspond with the following: a nozzle, brush, etc. (see Applicant’s specification, [0068]-[0069]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gernhardt et al. (US 4720213, “Gernhardt”) in view of Chapman (US 5136969), Dos Santos et al. (US 20080313915, “Dos Santos”), and Moses et al. (US 7341283, “Moses”).
Gernhardt teaches an apparatus for inspecting/cleaning for a welded joint between intersecting tubular members of an offshore platform comprising the following of claim 1 except where underlined:

For Claim 1: 
A method for cleaning a subsea flexible pipe joint including a body having a central axis, a riser extension having an upper end disposed within the body and pivotally coupled to the body, and a flex element extending radially from the body to the riser extension, the method comprising: 
(a) clamping a base of a cleaning tool to the riser extension vertically below the flex element of the flexible pipe joint (see Figures 1-4, main body portion 21, throat 22, arms 23, tubular member TM.  column 6, lines 17-31); and 
(b) extending a cleaning device axially with respect to the central axis from a tool support member coupled to the base and into an annular recess radially positioned between the flex element and the riser extension after (a) (see Figure 1, carrier 24, manipulator arms 25.  column 5, lines 65-68).  Gernhardt teaches applying nozzle(s) to the manipulator arms 25, which are extended towards the joint.  Examiner interprets manipulator arms 25 can read on the tool support member; 
(c) rotating a rotating member relative to the base to move the cleaning tool and tool support member circumferentially about the central axis relative to the flex element (see Gernhardt’s Figure 1, carrier 24, manipulator arms 25, partial ring 41, pins 42.  Column 3, lines 55-65.  Column 5, lines 65-68.  Column 6, lines 1-17).  Gernhardt’s carrier 24 is rotated, which would rotate the manipulator arms 25 about the riser joint when cleaning/inspecting; 
(d) linearly translating the tool support member radially on the rotating member with respect to the central axis; 
(e) linearly translating the cleaning device radially with respect the central axis, relative to the flex element during (d);
(f) positioning the cleaning device axially adjacent the flex element as a result of (b), (c), (d) and (e) (see Figure 1, carrier 24, manipulator arms 25.  column 5, lines 65-68); and 
(g) cleaning at least a portion of the flex element with the cleaning device after (b)-(f) (see column 1, lines 36-56.  see column 5, lines 65-68.  Column 6, lines 1-17).  Gerhardt teaches cleaning a welded joint with a nozzle to remove marine growth.

Gernhardt teaches a need to clamp the apparatus to a tubular member to inspect/clean a welded joint of marine growth using nozzles, but Gernhardt does not explicitly teach clamping the device to a vertical riser extension of a subsea pipe joint.  Gernhardt’s manipulator arms 25 (tool support member with cleaning devices/nozzles mounted at the ends) do not appear to involve the liner translation translate radially relative to the central axis.

Regarding Gernhardt’s manipulator arms 25 (tool support member and including cleaning devices/nozzles at the ends of the hinge joints) translating radially relative to the main body portion 21 and the central axis thereof, Examiner refers to Chapman, who teaches using a set screw type arrangement to adjust the position of water nozzle assemblies linearly and radially to accommodate different diameter pipelines (see Chapman’s Figures 1-3, 8-10, frame 14, ring construction 80, water nozzle assemblies 130, nozzle 132, spinning spray bar 134, telescoping member 136, set screw arrangement 138.  Column 6, lines 50-67  column 7, lines 1-33).  Chapman appears to depict linear radial adjustment in Figure 10 (refer vertical arrow/direction which permits the nozzle to be moved towards/away from the pipe).  Modifying Gernhardt’s manipulator arms 25 to include set screw type arrangements (e.g. apply at the end of the hinge joints) and to correspondingly adjust the radial position of the nozzles using said set screw type arrangements to allow the nozzles to treat different diameter pipelines/joints (see MPEP 2144.04, “Making Adjustable”).   Examiner interprets the manipulator arms 25 in combination with the applied set screw arrangement would read on the tool support member.  The set screw type arrangement would undergo the linearly radial translation required of the tool support member.    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gernhardt and more particularly for the manipulator arms 25 to apply a set screw type arrangement and to adjust the position of the nozzle(s) linearly radially as taught by Chapman so as to treat different diameter pipelines/joints.  

Regarding generally applying Gernhardt to vertical riser joints, Examiner considers it well-known to inspect/clean vertical risers and refers to Dos Santos (see Dos Santos’ Figures 1-3, risers 100, arms 108-108’’, cameras 109-109’’.  [0055], [0064], [0081]).  Dos Santos uses density to control the vertical movement of the device.  Examiner equates Dos Santos’ arms 108-108’’ having cameras and cleaning devices with Gernhardt’s manipulator arms 25.  Applying Gernhardt to cleaning/inspecting risers and associated joints would be a predictable extension thereof, as Gernhardt already teaches the need to clean/inspect joints of tubular members of marine growth, and a riser is a tubular member which commonly undergoes inspection/cleaning in view of Dos Santos (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
If argued that Dos Santos only teaches a riser and not riser joints per se, Examiner however, considers flexible subsea riser joints as well-known in the art and refers to Moses (see Figures 1-3, flexible pipe joints 18-19, cylindrical body 21, extension pipe 23, elastomeric flex element 25.  Column 1, lines 13-19).  Performing inspection/cleaning of riser joints as taught by Moses would predictably remove marine growth from said joints (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Examiner considers the extension pipe 23 taught by Moses would be associated as forming a tubular member/extension along with the riser it is fastened to.  Examiner cannot discern patentable distinction as to whether the cleaning apparatus were to directly receive either the riser itself or riser extension of its associated joint for clamping, as the cleaning apparatus would still be expected to move along this overall tubular member to work on the joint.  Gernhardt’s apparatus would still need to be located in proximity to the joint, so whether it is placed onto the riser first and moved vertically towards the joint, or clamped directly at the joint via the riser extension of the joint, the end result is the same: the cleaning apparatus is clamped/anchored to a tubular member and located adjacent to the joint which is to be inspected/cleaned.
To clarify regarding the cleaning device being extended “into an annular recess”, Examiner considers Gernhardt is already suggestive of positioning the nozzles at the ends of the manipulator arms 25 proximate the joint being cleaned (see Gernhardt’s Figure 1), and if one of ordinary skill in the art desired to remove marine growth from the surfaces of the joint (including the bottom area of the pipe joint as taught by Moses), then insertion into the recess would be expected to position the cleaning nozzles proximate thereto for spraying and removal of marine growth.    
  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gernhardt and more particularly to apply Gernhardt to clean/inspect a vertical riser and its associated flex joints because said modification is a predictable extension/variation thereof in view of: 1) Gernhardt already teaching the need to clean/inspect joints of tubular members of marine growth, 2) a riser is a tubular member which similarly undergoes inspection/cleaning in view of Dos Santos, and 3) flexible riser joints are already known in the art in view of Moses.    

Modified Gernhardt teaches claim 1.
Modified Gernhardt also teaches the following:

For Claim 3:
The method of claim 1, wherein (c) comprises: 
engaging a track mounted to the rotating member with a plurality of rollers (see Gernhardt’s Figure 1, carrier 24, manipulator arms 25, frame 35, partial ring 41.  column 5, lines 65-68.  Column 6, lines 1-17.  see Chapman’s Figures 1-3, 9-10, frame 14, roller assemblies 62, rollers 70, partial ring construction 80.  Column 5, lines 3-28).  Gernhardt’s carrier 24 is rotated, which would rotate the manipulator arms 25 about the riser joint when cleaning/inspecting.  Gernhardt’s partial ring 41 does not engage rollers, but Examiner considers Chapman also teaches this limitation, as Chapman teaches engaging a partial ring construction 80 with rollers 70 for easy/ quick placement of the partial ring construction (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).    

For Claim 4:
The method of claim 1, further comprising: 
inspecting the flex joint with a camera mounted to the tool support member during (g) (see Gernhardt’s Figure 1, manipulator arms 25.  Column 6, lines 10-17.  refer to TV camera); and
moving the camera radially relative to the flex element with the cleaning device during (d) (see Gernhardt’s Figure 1, manipulator arms 25.  Column 6, lines 10-17.  refer to TV camera).  The expectation that the TV camera will be rotated when the carrier 24 is rotated.

For Claim 5:
The method of claim 1, further comprising: 
adjusting the buoyancy of the cleaning tool to move the base axially upward or downward along the riser extension (see Dos Santos’ abstract, [0081]).  Dos Santos teaches moving an inspection/cleaning device upwards/downwards along a riser using buoyancy and adjusting density.

For Claim 6:
The method of claim 1, further comprising: 
receiving the riser extension into an opening of the base before (b) (see Gernhardt’s column 6, lines 17-31).  The expectation is that when applied to a vertical riser and its associated joint(s), Gernhardt’s apparatus would receive a corresponding tubular member (e.g. either the riser or the extension pipe of its associated joint to which it is fastened) horizontally.  Examiner cannot discern patentable distinction as to whether the cleaning apparatus were to directly receive either the riser itself or riser extension of its associated joint for clamping, as the cleaning apparatus would still be expected to move along this overall tubular member to work on the joint.  Gernhardt’s apparatus would still need to be located in proximity to the joint, so whether it is placed onto the riser first and moved vertically towards the joint, or clamped at the joint via the riser extension of the joint, the end result is the same: the cleaning apparatus is clamped to a tubular member and located adjacent to the joint which is to be inspected/cleaned.    

For Claim 7:
The method of claim 1, wherein the cleaning device comprises a nozzle, and wherein (g) comprises emitting a cleaning fluid from the nozzle in an axial direction against the flex element (see Gernhardt’s see column 1, lines 36-56.  see column 5, lines 65-68.  Column 6, lines 1-17).  The nozzle jet would be emitted in an axial direction.  

Modified Gernhardt teaches claim 7.
Modified Gernhardt does not teach the following:

For Claim 8:
The method of claim 7, wherein (g) comprises supplying the cleaning fluid to the nozzle at a pressure of 2500 psi to 3500 psi and a flow rate of 8.0 gpm to 12.0 gpm.

Examiner however, takes Official Notice that it is well-known to tamper with spray parameters/variables such as flow rate and/or pressure to achieve a desired impingement cleaning effect (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art.  see MPEP 2144.05, Routine Optimization).  The particular pressure and flow rate Applicant has arrived at would be achieved through routine experimentation/optimization.  
Because the Official Notice was not previously traversed, the Official Notice is taken to be admitted prior art.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718